Citation Nr: 0626481	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  05-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an upper back 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1979 to August 1994.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO), which, in part, denied the 
veteran's claims of entitlement to service connection for an 
upper back disability and a bilateral foot disability.  The 
veteran filed a notice of disagreement (NOD) in regards to 
the March 2003 rating decision.  He requested review by a 
decision review officer (DRO).  The DRO conducted a de novo 
review and confirmed the RO's findings in an October 2004 
statement of the case (SOC).  The appeal was perfected with 
the timely submission of the veteran's substantive appeal (VA 
Form 9) in November 2004.

The Board notes that subsequent to the October 2004 SOC the 
RO received updated treatment records from the Jesse Brown 
VAMC without a waiver of initial consideration by the agency 
of original jurisdiction.  However, these records concern the 
veteran's service-connected psychiatric disability, and are 
thus irrelevant to the current issues on appeal.  As such, a 
remand for consideration of this evidence is not necessary.  
See 38 C.F.R. § 20.1304 (2005).

In August 2006, a motion to advance this case on the Board's 
docket was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2005).

Issues not on appeal

Also denied in the March 2003 rating decision were the 
veteran's claims of entitlement to service connection for 
residuals of removal of forehead cyst; a bilateral hand 
condition; heartburn; a sleep disorder, fatigue; headaches; a 
psychiatric disability; hearing loss; and a dental condition.  

With respect to the claim of entitlement to service 
connection for a psychiatric disability, an October 2004 DRO 
decision granted entitlement to service connection for post 
traumatic stress disorder with depression and assigned a 70 
percent disability rating.  Since the claim was granted, the 
appeal as to that issue has become moot.  There is no 
indication in the record that the veteran filed a NOD as to 
the initially assigned disability rating or its effective 
date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
[where an appealed claim for service connection is granted 
during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  

The veteran did, however, file a claim for entitlement to an 
increased disability rating for service-connected PTSD in 
July 2005, which was denied by the RO in a January 2006 
rating decision.  To the Board's knowledge, the veteran has 
not disagreed with that decision, and the matter of the 
veteran's entitlement to an increased rating for PTSD is 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

As for the other service connection claims, the veteran did 
not include those issues in his November 2004 substantive 
appeal.  Accordingly, those issues are not before the Board 
on appeal.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that an upper back disability currently exists.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
diagnosed bilateral foot disability and his military service.


CONCLUSIONS OF LAW

1.  An upper back disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A bilateral foot disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in a letter from the 
RO dated September 29, 2004, which specifically detailed the 
evidentiary requirements for service connection claims.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced 
September 29, 2004 letter and prior letters from the RO dated 
August 26, 2002; January 7, 2003; May 6, 2004; and August 26, 
2004.  Specifically, the veteran was advised in the August 
2004 and September 2004 letters that VA is responsible for 
obtaining relevant records from any Federal agency, including 
service records, records from the Social Security 
Administration and VA treatment records.  The veteran was 
informed in the May 2004 letter that outpatient treatment 
records from the VA Medical Center (VAMC) in Westside had 
been associated with the claims folder.

With respect to private treatment records, the August 2004 
and September 2004 VCAA letters informed the veteran that VA 
would make reasonable efforts to obtain non-Federal evidence.  
The August 2002, August 2004 and September 2004 letters 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, and asked in the letters that the 
veteran complete this release so that VA could obtain these 
records on his behalf.  The March 2004 letter further 
emphasized: "You must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It is your responsibility to make 
sure we receive all requested records that are not in the 
possession of a Federal department or agency" [Emphasis in 
original].  The veteran was also advised in the August 2002, 
January 2003, August 2004 and September 2004 letters that a 
VA medical examination would be scheduled if necessary to 
make a decision on his claims.

The Board notes that the September 2004 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  This request complies with the requirements 
of 38 C.F.R. § 3.159 (b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO. 

Review of the record reveals that the veteran was not 
initially provided complete notice of the VCAA prior to the 
initial adjudication of his claims, which was by rating 
decision in March 2003.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  

Crucially, the veteran was provided with VCAA notice through 
the May 2004, August 2004 and September 2004 VCAA letters, 
and his service connection claims were readjudicated by a DRO 
in the October 2004 SOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed spine and 
headache conditions.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claims of entitlement to service connection were denied based 
on elements (2), existence of a disability and (3), 
connection between the veteran's service and the claimed 
disabilities.  As explained above, he has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to those crucial elements.  

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.  In any event, the 
veteran received notice as to these two elements in a letter 
from the RO dated April 4, 2006.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained service medical records 
and reports of VA treatment of the veteran.  Additionally, 
the veteran was provided a VA examination in September 2003, 
the results of which will be discussed below.  The report of 
the medical examination reflects that the examiner recorded 
the veteran's past medical history, noted his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
denied the option of a personal hearing on his substantive 
appeal (VA Form 9) dated in November 2004.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.  

1.  Entitlement to service connection for an upper back 
disability.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Analysis

As detailed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), current disability, 
there is no medical evidence which supports a conclusion that 
an upper back disability currently exists.  
A September 2003 VA examiner, who conducted physical 
examination of the veteran's spine and reviewed X-rays, found 
no evidence of fracture, dislocation or other bony 
abnormalities in the upper back.  There is of record no other 
competent medical evidence which supports the veteran's 
claim.  

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the veteran himself believes that current 
disability of the upper back exists, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's upper back claim by him are not 
competent medical evidence and do not serve to establish the 
existence of a current disability.  

It may be that the veteran may experience upper back pain at 
times.  However, this in and of itself does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted].  No underlying 
disability has been clinically identified.

In the absence of any diagnosed upper back disability, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met for the 
upper back claim, and it fails on this basis alone.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to Hickson element (2), service medical records 
indicate the veteran made a number of complaints as to his 
neck and upper back during service.  A diagnosis of acute 
cervical strain was made in May 1990 after the veteran 
complained of neck and upper back pain following a motor 
vehicle accident.  Accordingly, the Board finds that Hickson 
element (2) has been met for the upper back claim.  

With respect to Hickson element (3), medical nexus, in the 
absence of current upper back disability, it follows that or 
medical nexus, is necessarily lacking also.  In fact, there 
is of record no competent medical evidence in the veteran's 
favor.  

To the extent that the veteran himself contends that a 
medical relationship exists between his claimed upper back 
problems and his military service, his lay opinion is 
entitled to no weight of probative value.  See Espiritu, 
supra.  Any such statement offered in support of the 
veteran's claims by him does not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the veteran's claims fail on this basis also.

2.  Entitlement to service connection for a bilateral foot 
disability.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. See 38 C.F.R. § 
3.303(b) (2005).

Analysis

With respect to Hickson element (1), the September 2003 VA 
examiner diagnosed the veteran with bilateral plantar 
fasciitis.  Accordingly, Hickson element (1) is satisfied for 
this claim.

Turning to element (2), in-service disease or injury, the 
veteran has not alleged a specific injury to his bilateral 
feet, and there is no indication of any in-service disease.  
Review of the veteran's service medical records does not 
reveal one foot complaint.  Clinical examination of the 
veteran's feet during his separation examination in July 1994 
was completely normal.  Based on this record, which is devoid 
of any in-service finding specific to a bilateral foot 
disorder, the Board finds that Hickson element (2) has not 
been satisfied for the bilateral foot claim, and it fails on 
this basis alone.

With respect to Hickson element (3), medical nexus, in the 
absence of in-service incurrence or aggravation of a disease 
or injury of the bilateral feet, it follows that r medical 
nexus, is necessarily lacking also.  In fact, there is of 
record no competent medical evidence in the veteran's favor.  
Element (3) has therefore also not been.

With respect to the bilateral foot claim, the veteran's 
representative has cited to the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  See, for instance, the August 18, 2006 
Appellant's Brief.  

However, the medical evidence indicates no foot problems in 
service, as detailed above.  Moreover, the  first post-
service medical finding of a bilateral foot problem was in a 
VA podiatric consultation dated in November 2002, almost a 
decade after service.

In short, the evidence of record does not reflect continuous 
bilateral foot symptomatology over the years.  Indeed, the 
veteran himself indicated during the November 2002 VA 
consultation that his bilateral foot problems had been 
bothering him "for the last 5-6 years."  This places the 
onset of bilateral foot symptomatology sometime around 
November 1996, which is still over two years after separation 
from service.  

In any event, supporting medical evidence is required, both 
as to continuity of symptoms and a relationship between such 
symptoms and the veteran's service.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) [there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.  

In short, elements (2) and (3) have not been met with respect 
to the veteran's claim of entitlement to service connection 
for a bilateral foot disability.  

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for entitlement to service connection 
for an upper back disability and a bilateral foot disability, 
as Hickson element (3) has not been met as to both claims, 
Hickson element (1) has not been met for the upper back 
claim, and Hickson element (2) has not been met for the 
bilateral foot claim.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for an upper back 
disability is denied.

Entitlement to service connection for a bilateral foot 
disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


